FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                      November 16, 2020
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 DEMARCO D. BLEDSOE,

       Plaintiff - Appellant,

 v.                                                        No. 20-6093
                                                    (D.C. No. 5:20-CV-00328-J)
 MARK SCHLACHTENHAUFEN,                                    (W.D. Okla.)

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                  _________________________________

      Pro se appellant Demarco D. Bledsoe appeals the district court’s dismissal of

his complaint alleging constitutional violations pursuant to 42 U.S.C. § 1983.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                              I

      On September 24, 2014, Mark Schlactenhaufen, a journalist for the Edmond

Sun, published an online article reporting that Appellant was charged with “beating a



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
female Logan County jail guard and verbally assaulting another female jail officer.”

Appellant filed a complaint in the Western District of Oklahoma, alleging that this

statement is false because the purported victim was male. He further alleged that the

false statement caused him great mental anguish, placed in him in physical danger in

prison due to prison politics around offenses involving violence against women, and

harmed his ability to pursue a career in the NFL after his release from prison. The

complaint asserted violations of the Fifth and Fourteenth Amendments under § 1983.

      The district court referred the complaint to a magistrate judge for screening

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the

complaint be dismissed for failure to state a claim. The district court adopted the

magistrate judge’s recommendation over Appellant’s objections and dismissed the

complaint. Appellant filed this timely appeal.

                                           II

      A lawsuit alleging that a person was harmed by a false newspaper article

would normally be brought as a libel claim under state law. See, e.g., Gaylord

Entm’t Co. v. Thompson, 958 P.2d 128, 146 (Okla. 1998); see also Okla. Stat. Ann.

tit. 12, § 1441. Appellant does not assert a state law libel claim, but instead advances

a claim under § 1983, arguing that Schlachtenhaufen violated Appellant’s rights

under the Fifth and Fourteenth Amendments.

      Section 1983 protects an individual’s constitutional rights from harm

committed “under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). This

generally limits the reach of § 1983 to lawsuits against state employees or officials.

                                           2
However, private individuals may be sued for their actions under § 1983 if “the

conduct allegedly causing the deprivation of a federal right [is] fairly attributable to

the State.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). We have held

that acts of a private individual can be attributable to the state under one of four tests:

the nexus test, the symbiotic relationship test, the joint action test, or the public

function test. Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th

Cir. 1995).

       “Under the nexus test, a plaintiff must demonstrate that there is a sufficiently

close nexus between the government and the challenged conduct such that the

conduct may be fairly treated as that of the State itself.” Id. at 1448 (quotation

omitted). The symbiotic relationship test finds state action when “the [S]tate has so

far insinuated itself into a position of interdependence with a private party that it

must be recognized as a joint participant in the challenged activity.” Id. at 1451.

The joint action test extends § 1983 liability to a “willful participant in joint action

with the State or its agents.” Id. at 1453. Finally, under the public function test, a

private individual may be deemed a state actor if the state delegates to that individual

a function “traditionally exclusively reserved to the State.” Id. at 1456.

       Appellant did not allege facts that support finding Schlachtenhaufen is a state

actor under any of these tests. Appellant’s complaint involved no allegations of any

coordination between Schlachtenhaufen and state officials; indeed, the complaint

does not allege that any state official was even aware of Schlachtenhaufen’s article.



                                             3
       Appellant cites Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974) for support,

but Gertz did not involve § 1983. Instead, it held that that a publisher who defames a

private individual who is not a public figure may not rely on New York Times Co. v.

Sullivan, 376 U.S. 254 (1964) to protect itself from liability. We do not consider

whether Schlachtenhaufen is entitled to New York Times protection in this case

because Appellant’s complaint did not include a state-law defamation claim against

Schlachtenhaufen.

       Because Appellant did not allege a constitutional violation caused by a state

actor, the district court was correct to dismiss the complaint. 1

                                            III

       The district court’s dismissal for failure to state a claim is AFFIRMED. The

district court certified in writing that any appeal taken from its order would not be in

good faith; therefore, Appellant’s motion to proceed in forma pauperis is DENIED.

28 U.S.C. § 1915(a)(3). Appellant is obligated to pay the filing fee in full.


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




       1
           Appellant’s motion to appoint counsel is denied as moot.
                                             4